UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 30, 2007 STRATUS SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-15789 (Commission File Number) 22-3499261 (IRS Employer Identification Number) 149 Avenue at the Common, Suite 4 Shrewsbury, New Jersey07702 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (732) 866-0300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4 (c)) Section 5 CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS Bernard Freedman resigned his position as a member of the Company’s board of directors effective November 30, 2007.Mr. Freedman provided verbal notice of his resignation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stratus Services Group, Inc. (Registrant) Date: December 3, 2007 By: /s/ Joseph J. Raymond Name: Joseph J. Raymond Title:
